Mikoll, J., dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent.
11 The decision of the court must be based on the evidence before it. The decision, whether written or on the record, should set forth the facts essential to support it (Family Ct Act, § 165; CPLR 4213, subd [b]). To find respondent guilty of a willful failure to obey the order of the court, there must be established the ability to pay (Matter of Tucker v Tucker, 41 AD2d 995). Although nonpayment raises the presumption of a willful violation, where, as here, other evidence is presented which contradicts such inference, the court must consider the means and earnings of respondent, petitioner’s needs and all other facts and circumstances relevant to the alleged failure of respondent to comply with the court’s order. Despite the paucity of the record, respondent did offer an explanation bearing on his ability to pay. Respondent indicated that his business failed and he had been unemployed for a long time and received food stamps; that he had just found work in New York City within the last several months; that he was in such dire financial straits that his home was on the verge of foreclosure because of his inability to pay his mortgage and taxes; that he had had two of his three children living with him and not with petitioner; and that he had supported them totally for the last year and that his third child is now emancipated. 11 The record does not support a finding of willful contempt of Family Court’s order. Respondent did not get an adequate hearing. The issue of his ability to pay was crucial and should have been explored in depth. A valid issue was also raised as to respondent’s entitlement to have some of the arrears canceled outright, since he had assumed total responsibility for two of his children for a year. K The order should be reversed and a new hearing ordered.